May 03, 2012 Securities and Exchange Commission Via EDGAR Re: Principal Funds, Inc. File Nos. 033-59474, 811-07572 Interactive date files for previous 497 filing Principal Funds, Inc. (“the Registrant”) is incorporating by reference the supplement filed on April 23, 2012 (SEC Accession No. 0000898745-12-000385). Pursuant to Rule 497 under the Securities Act of 1933. as amended, the Registrant is filing interactive data files that relate to Form N-1A items 2-4 in the supplement that the Registrant is incorporating by reference Exhibit No. Exhibits Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculations Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Document Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Document Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
